Kenneth A. Rocco, Judge,
dissenting.
{¶ 22} While paying lip service to ten years of consistent holdings by this court that require a trial court to affirmatively rule on a request for a declaratory judgment before its decision will be considered final and appealable, the majority now interposes an exception with potentially far-reaching implications: “Where a claim is made for declaratory judgment, and where the trial court does not specifically declare the rights and responsibilities of the parties, an appellate court may nonetheless proceed to determine the merits of the case if the other rulings made by the trial court clearly and unambiguously resolve the declaratory issue.” To support its holding, the majority reaches back 20 years to a case that, until now, has never been relied upon by any court as precedent for this proposition.2
{¶ 23} The notion that a trial court can clearly and unambiguously resolve an issue without expressly ruling on it has wide-ranging consequences far beyond the realm of declaratory judgments. For example, this holding could easily justify the proposition that the trial court need not conform to Civ.R. 54(B) in some cases; we could find the court’s rulings on some claims implicitly ruled on others, obviating the need for Civ.R. 54(B) certification. This analysis introduces considerable uncertainty into the realm of final, appealable orders.
{¶ 24} The trial court’s decision here was anything but “clear and unambiguous.” The trial court granted the Rupers’ motion for summary judgment and found Snider-Cannata liable to the Rupers on the Rupers’ counterclaim for breach of contract in the amount of $744,433.04 plus pre- and postjudgment interest. The majority extracts from this conclusory ruling a decision that the parties’ contract was not void, essentially because “the trial court could not have rendered a judgment in favor of the Rupers on [Snider-Cannata’s] breach-of-*353contract claim if it had found that the contract was ‘null and void.’ ” It is certainly possible that the court found that the contract was not void. It is at least equally likely that the court simply assumed it was not void, without actually considering the issue. Snider-Cannata’s request for a declaratory judgment required the court to expressly consider the issue, leaving no one in doubt. I do not believe that the trial court met its obligations under the Declaratory Judgment Act.
{¶ 25} In my view, to make a declaration, the trial court must expressly state its conclusions, indicating that it went through the necessary legal analysis. I believe that the assumption that the trial court made a particular determination just because it reached a later point in the analysis is simply wishful. Even after we asked the trial court to clarify its rulings (without jurisdiction to do so), the trial court’s decision was not particularly enlightening: “All of plaintiffs claims against defendants were disposed of pursuant to this court’s granting of defendant’s motion for summary judgment.” In the face of an express request for a declaration, we should not be relying on such ambiguous, cursory dispositions.
{¶ 26} When a complaint asks the trial court to declare the parties’ “rights, status, and other legal relations” under R.C. Chapter 2721, the trial court must either make a declaration — that is, an explicit, affirmative statement on the subject of the parties’ request — or it must dismiss the claim for a declaratory judgment before the court’s decision may be considered final and appealable. This conclusion is a natural outgrowth of the very meaning of the term “declaratory judgment.” The Oxford English Dictionary defines a “declaration” as “the action of stating, telling, setting forth, or announcing openly, explicitly or formally; positive statement or assertion; an assertion, announcement or proclamation in emphatic, solemn, or legal terms.” 1 The Oxford English Dictionary (Compact Ed.1971) 662. To imply a ruling on a request for declaratory judgment is contrary to the very nature of the request.
{¶ 27} Before we undertook to review the present case, it would have been helpful if the trial court had explained the basis for its ruling in at least summary fashion. An express declaration would have helped to guide our de novo review of the extensive evidence in this case. Instead, the panel majority waded through multiple issues on its own, on the assumption that the trial court had found (1) that the condition precedent to the contract had been met, (2) that Mr. Ruper had capacity to contract, and (3) that the Rupers did not fraudulently induce Snider-Cannata to enter into the contract. All of these determinations were necessary before the trial court could have found that the contract had been breached. Believing as I do that we lack the jurisdiction to consider the merits of this appeal, I did not weigh in on the merits. I reluctantly do so now, however, to *354illustrate the lack of a nexus between our en banc holding and what happened in the trial court on one illustrative issue.
{¶ 28} The parties’ contract provided:
{¶ 29} “Buyer and Sellers agree that Buyer’s obligation to close this transaction will be contingent upon Buyer’s successful rezoning of the parcel to Local Business ‘LB’ and is a material inducement of the Buyer to enter into this Contract. Buyer and Sellers agree to work in cooperation and good faith to rezone the entire parcel to LB. It is understood that the rezoning will require the City of Brecksville ‘Brecksville’ to place the rezoning petition on the November 2006 General Election Ballot (Ballot).”
{¶ 30} The parties subsequently amended their agreement with the following provision:
{¶ 31} “Both parties agree that the Zoning change placed on the Ballot in the City of Brecksville, Ohio for the November, 2006 election, can change the zoning to either LB Local Business or to any other zoning category in the Brecksville Code that allows for Senior Housing.”
{¶ 32} The ballot submitted to and approved by the Brecksville voters proposed to rezone the property to a “mixed use Planned Development Overlay District,” subject to approval of a development plan by the city’s planning commission and council. The planning commission did not approve Snider-Cannata’s development plans. The question presented, therefore, was whether the voter approval of the “Planned Development Overlay District” alone changed the zoning to a “category in the Brecksville Code that allows for Senior Housing.”
{¶ 33} The majority en banc holds that the trial court “clearly and unambiguously” implicitly answered “yes” to this question. However, the panel majority does not actually address it. The panel majority concludes that “[t]he clear language of the contract provided that if the voters approved rezoning, the sale would be consummated.” It never even considered that the parties’ agreement required that the rezoning must allow for “Senior Housing.” The planned-development overlay district approved by the Brecksville voters was only a conditional zoning change, subject to the approval of the development plans by the planning commission and the city council. The question whether such a conditional zoning change met the terms of the contract is a nice question, upon which the parties still do not have court guidance.
{¶ 34} I would have demanded that the trial court state its determination explicitly, as the Declaratory Judgment Act requires, before we reviewed the matter. Therefore, I dissent.

. Westlake v. Mascot Petroleum Co., Inc. (Apr. 19, 1990), Cuyahoga App. No. 57508, 1990 WL 48960, curiously cited by the majority in a footnote even though it is the only authority from this district that supports the majority’s view on this issue.